Worrill, J.
Although a contract, by the terms of which the plaintiff corporation is to supply labor and materials for improving the defendant’s premises, provides that it is not binding on the corporation until signed by a corporate officer, and it is never signed by such officer, a petition seeking to recover on such contract and alleging that “Defendant is indebted to your petitioner in the sum of Slj050 for labor and material furnished in improving the property located at 1120 Oglethorpe Avenue, S. W., Atlanta, Georgia, as shown by a contract hereto attached marked exhibit ‘A’ and made a part hereof,” is not subject to a general demurrer on the ground that the petition and contract show on their face that the contract is unenforceable. Where the contract was signed by the purchaser and the labor and materials were furnished by the seller as specified in the contract signed by the purchaser, this made the contract mutual and enforceable by the seller against the purchaser for the labor and materials furnished, although the contract was not signed by the seller. Brown v. Bowman, 119 Ga. 153 (46 S. E. 410); Robson & Evans v. M. J. Weil & Co., 142 Ga. 429 (1) (83 S. E. 207); Hudson v. State, 14 Ga. App. 490 (1) (81 S. E. 362) ; Atlanta Plow Co. v. Bennett, 49 Ga. App. 672 (176 S. E. 822); Savannah Broadcasting Co. v. Society of European Stage Authors & Composers, 56 Ga. App. 125 (1) (192 S. E. 236).

Judgment affirmed.


Sutton, C. J., and Felton, J., concur.